FILEC
                                                                       COURT OF
                                                                        STATE OFAPPE-ALS,DIVI
                                                                                 WASHINGTON
                                                                       2018 JUL 16 MI 8:32



          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                             )
 CHARLES ALEC WINTON,                        )         No. 76377-6-1
                                             )
                         Respondent,         )         DIVISION ONE
                                             )
                 v.                          )         UNPUBLISHED OPINION
                                             )
 RITA CAGLIOSTRO,                            )
                                             )
                         Appellant.          )         FILED: July 16, 2018


          PER CURIAM - This case arises from a child custody dispute initially

litigated in Oregon. The mother, Rita Cagliostro, subsequently moved in King

County Superior Court to have the father, Charles Winton, held in contempt

under the terms of the Oregon court's decision. A court commissioner denied the

motion, ruling that the court lacked personal jurisdiction over Winton. The

superior court denied Cagliostro's motion to revise the commissioner's ruling. We

affirm.

          Although the procedural history of this case is not entirely clear, it appears

to stem from child custody orders entered by the Multnomah County Circuit Court

in Oregon. Those orders pertain to Cagliostro's child, who resides in Oregon with

the child's father and custodial parent, Charles Winton. Based on the terms of

those orders, Cagliostro commenced this action in King County Superior Court,

alleging that Winton violated the Oregon orders and should be held in contempt.
No. 76377-6-1/2


A court commissioner denied her contempt motion, finding that Winton and the

child resided in Oregon and that the court lacked personal jurisdiction over

Winton. The superior court denied Cagliostro's motion for revision. Cagliostro

appeals.

       Pro se litigants are held to the same standards as attorneys and must

comply with all procedural rules on appeal.' Failure to do so may preclude

review.2 An appellant must provide "argument in support of the issues presented

for review, together with citations to legal authority and references to relevant

parts of the record."3 Arguments unsupported by references to the record or

citation to authority need not be considered.4 Appellate courts are not required to

search the record to locate the portions relevant to a litigant's arguments.5 And

conclusory claims presented without meaningful argument or relevant authority

need not be considered.6 Finally, briefs should contain a table of contents, a

table of cases, and assignments of error.7

       Cagliostro's brief repeatedly violates these rules. The brief contains no

assignments of error, table of cases, or table of contents. Although she filed




       1 In re Marriage of Olson,69 Wn. App. 621, 626, 850 P.2d 527(1993).

       2 State   v. Marintorres, 93 Wash. App. 442, 452, 969 P.2d 501 (1999).

       3 RAP     10.3(a)(6).

       4   Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549(1992).

       5 Mills   v. Park,67 Wn.2d 717, 721,409 P.2d 646(1966).

       6 See   State v. Rafay, 168 Wash. App. 734, 843, 285 P.3d 83(2012).

       7   RAP 10.3(a).


                                                2
No. 76377-6-1/3


clerk's papers, her brief fails to cite them or any other part of the record. Many of

her arguments are not supported by relevant authority, and the majority of her

brief discusses matters unrelated to the appealed orders. The unrelated matters

include alleged deficiencies in the Oregon court orders and claims that Winton's

former counsel committed torts and violations of the rules of professional

conduct. Taken together, these violations of the RAP are fatal to the appeal.

       In any case, Cagliostro's brief fails to demonstrate any error in the

superior court's determination that it lacked personal jurisdiction.8 The brief

makes no mention of personal jurisdiction, and while Cagliostro mentions the

UCCJA's section on "Temporary emergency jurisdiction," RCW 26.27.231(1), she

mentions it in the context of matters involving the Oregon courts, not the King

County Superior Court.

       Affirmed.

                       FOR THE COURT:




       8 Cagliostro also presents several arguments in her notice of appeal. To the extent those
arguments are not raised again in her brief, we deem them abandoned.


                                               3